                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


Richard Goettle, Inc.,                                 Case No. 20-cv-2068 (WMW/TNL)

                            Plaintiff,
                                                 ORDER GRANTING IN PART AND
        v.                                       DENYING IN PART PLAINTIFF’S
                                                     MOTION TO DISMISS
Kevitt Excavating, LLC, et al.,                       COUNTERCLAIMS

                            Defendants.


        This matter is before the Court on the Plaintiff Richard Goettle, Inc.’s (Goettle’s)

motion to dismiss Defendant Kevitt Excavating LLC’s (Kevitt’s) counterclaims.

(Dkt. 31.) For the reasons addressed below, the motion is granted in part and denied in

part.

                                     BACKGROUND

        Goettle is an Ohio construction company with its principal place of business in

Hamilton County, Ohio. Kevitt is a Minnesota construction company with its principal

place of business in Crystal, Minnesota. The City of Minneapolis (City) engaged Kevitt

to perform excavation work on a construction project in downtown Minneapolis (the

Project). In January 2019, Goettle signed a contract with Kevitt to perform drilling work

for the Project (the Subcontract).1 Allegedly, the construction project was delayed for



1
      The complaint alleges that Kevitt and Goettle executed a contract on January 14,
2018. This appears to be a typographical error. The record provides that the Subcontract
between the parties was signed on January 14, 2019.
various reasons. A payment dispute arose between Kevitt and the Project construction

manager and, subsequently, between Kevitt and Goettle.

       In August 2019, Goettle commenced a lawsuit against Kevitt and Defendant

Granite Re, Inc. (Granite Re), Kevitt’s payment-bond surety, in Ohio state court, alleging

claims of breach of contract (Count I), unjust enrichment (Count II), “payment on bond”

(Count III), and negligence (Count IV). Kevitt filed an answer and alleged counterclaims

of breach of contract (Counts I and II), “offset and set off” (Count III), “equitable relief”

(Count IV), and declaratory judgment (Count V). Granite Re removed this case to the

United States District Court for the Southern District of Ohio which subsequently granted

Kevitt’s motion to transfer this case to the United States District Court for the District of

Minnesota.

       Goettle now seeks to dismiss Kevitt’s counterclaims for failure to state a claim on

which relief can be granted. See Fed. R. Civ. P. 12(b)(6).

                                        ANALYSIS

       If a complaint fails to state a claim on which relief can be granted, dismissal is

warranted. See Fed. R. Civ. P. 12(b)(6). When determining whether a complaint states a

facially plausible claim, a district court accepts the factual allegations in the complaint as

true and draws all reasonable inferences in the plaintiff’s favor. Blankenship v. USA

Truck, Inc., 601 F.3d 852, 853 (8th Cir. 2010). Factual allegations must be sufficient to

“raise a right to relief above the speculative level” and “state a claim to relief that is

plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 570 (2007). Legal




                                              2
conclusions couched as factual allegations may be disregarded. See Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009). On a motion to dismiss, a district court may consider the

complaint, exhibits attached to the complaint, and documents that are necessarily

embraced by the complaint, without converting the motion into one for summary

judgment. Mattes v. ABC Plastics, Inc., 323 F.3d 695, 697 n.4 (8th Cir. 2003). The

Court addresses arguments as to each count of Kevitt’s counterclaims in turn.

       I.     Breach of Contract (Counterclaim Counts I and II)

       Goettle argues that Kevitt’s breach-of-contract counterclaims fail because Kevitt

has not alleged damages. Kevitt responds that it need not plead damages to state a

breach-of-contract counterclaim.

       “Under Minnesota law, a breach-of-contract claim has four elements:

(1) formation of a contract; (2) performance by plaintiff of any conditions precedent; (3)

a material breach of the contract by defendant; and (4) damages.” Nelson v. Am. Fam.

Mut. Ins. Co., 899 F.3d 475, 480 (8th Cir. 2018) (internal quotation marks omitted).

Only the damages element is at issue here. Minnesota law provides that a “breach of

contract claim fails as a matter of law if the plaintiff cannot establish that he or she has

been damaged by the alleged breach.” Reuter v. Jax Ltd., Inc., 711 F.3d 918, 920 (8th

Cir. 2013) (quoting Jensen v. Duluth Area YMCA, 688 N.W.2d 574, 578–79 (Minn. Ct.

App. 2004)). Kevitt’s argument that it need not allege damages, therefore, lacks merit.

       Kevitt argues, alternatively, that if damages must be pled, it has done so by

pleading damages arising from Goettle’s alleged (1) Project delays, (2) failure to




                                             3
“meaningfully contribute to Kevitt’s negotiations and ultimate settlement with the City”

(3) and refusal to “honor its defense and indemnity obligations.” 2 Paragraph 102 of

Kevitt’s answer and counterclaims alleges that Kevitt “disputed Goettle’s entitlement to

funds from April up until October 21, 2019[,] when the City paid Kevitt and Kevitt paid

Goettle $188,555.90.” This allegation is not, as Goettle argues, necessarily a concession

that Kevitt has sustained no damages from any purported contract disputes between

Kevitt and Goettle. Moreover, Kevitt alleges damages in its two breach-of-contract

counterclaims, Counts I and II, in amounts exceeding $500,000, and $75,000,

respectively. These allegations satisfy Kevitt’s burden to plausibly plead damages. See

Twombly, 550 U.S. at 556 (providing that a plaintiff may rely on a “reasonable

expectation that discovery will reveal evidence” of the alleged conduct).

       Therefore, Goettle’s motion to dismiss Kevitt’s breach-of-contract counterclaims,

Counts I and II, is denied.

       II.    “Offset and Set Off” (Counterclaim Count III)

       Goettle argues that Kevitt’s “offset and set off” counterclaim fails because Kevitt

lacks such a right. Kevitt disagrees.

       “The right of setoff (also called offset) allows entities that owe each other money

to apply their mutual debts against each other, thereby avoiding the absurdity of making

2
       In its reply brief, Goettle does not directly address Kevitt’s argument that Kevitt
has plausibly alleged damages arising from Goettle’s alleged contract breaches. Rather,
Goettle argues that Kevitt “must have some explanation as to how it could admittedly
owe Goettle $18,555.90 on October 21, 2019, but then somehow, on October 22, 2019,
conclude that Goettle owed Kevitt an untold amount of money.” Goettle advances no
legal argument as to why Kevitt is required to provide such an explanation, however.


                                            4
A pay B when B owes A.” Citizens Bank of Md. v. Strumpf, 516 U.S. 16, 18 (1995)

(internal quotation marks omitted) (addressing setoff/offset rights in bankruptcy context).

And the law encourages the adjustment of a defendant’s demand by counterclaim in a

plaintiff’s action, rather than by an independent suit. Chi. & N.W. Ry. Co. v. Lindell, 281

U.S. 14, 17 (1930). Minnesota law recognizes both a contractual and equitable right of

setoff. Minn. Voyageur Houseboats, Inc. v. Las Vegas Marine Supply, Inc., 708 N.W.2d

521, 525 (Minn. 2006).

       Here, Kevitt alleges that it is entitled to exercise contractual and common-law

setoff rights by withholding amounts from Goettle that Goettle claims are still due.

Although Goettle argues that an offset, or a setoff, cannot form the basis of an

independent counterclaim, Goettle has not identified any legal rule precluding such a

claim, and the Court’s research has not identified any. Indeed, the fact that the parties

disagree as to whether Kevitt owed Goettle more or less than $188,555.90, which is the

amount that Kevitt sent Goettle in October 2019 via check, suggests that Kevitt might

have setoff or offset the amount Kevitt believes it was owed from the amount Kevitt

believes it owed Goettle.

       Therefore, Goettle’s motion to dismiss Kevitt’s “offset and set off” counterclaim,

Count III, is denied.

       III.   Equitable Relief (Counterclaim Count IV)

       Goettle argues that Kevitt’s counterclaim for equitable relief must be dismissed

because a contract governs the parties’ relationship. Kevitt contends that the claim is




                                            5
pled in the alternative and discovery is necessary to determine whether any recovery

would be contractual or equitable.

       An equitable claim does not lie when the existence of an available legal remedy is

undisputed. Loftness Specialized Farm Equip., Inc. v. Twiestmeyer, 742 F.3d 845, 854

(8th Cir. 2014) (reasoning that the dismissal of an unjust-enrichment claim was legally

sound and plaintiffs “were not entitled to plead unjust enrichment in the alternative

because the parties’ relationships were governed by various contracts,” and “[s]o long as

an adequate legal remedy exists, equitable remedies like unjust enrichment are not

available”); accord U.S. Fire Ins. Co. v. Minn. State Zoological Bd., 307 N.W.2d 490,

497 (Minn. 1981) (recognizing that under Minnesota law, “equitable relief cannot be

granted where the rights of the parties are governed by a valid contract”).

       Here, Kevitt alleges in its equitable claim that it is entitled to an order “requiring

Goettle to defend and indemnify Kevitt for the $412,500 withheld from Kevitt’s contract

[with the City] and for attorneys’ fees and expenses including expert fees.” But no party

argues that there is an invalid contract. See U.S. Fire Ins. Co., 307 N.W.2d at 497

(rejecting claim for equitable relief after holding valid contract existed). Indeed, at the

hearing on the motion to dismiss, counsel for both Goettle and Kevitt confirmed the

existence of a valid contract between the parties.

       For these reasons, Goettle’s motion to dismiss Kevitt’s equitable-relief

counterclaim, Count IV, is granted.




                                             6
      IV.       Declaratory Judgment (Counterclaim Count V)

      Goettle also argues that, in the absence of a viable cause of action between the

parties, Kevitt’s counterclaim for a declaratory judgment must be dismissed. Kevitt

disagrees, arguing that, because it has viable counterclaims, its declaratory-judgment

claim survives.

      Under Minnesota law, courts may “declare rights, status, and other legal relations

whether or not further relief is or could be claimed.” Minn. Stat. § 555.01. And parties

to a written contract “may have determined any question of construction or validity”

arising under the contract. Minn. Stat. § 555.02. But the court’s jurisdiction over a

declaratory-judgment proceeding does not exist “unless there is a justiciable

controversy.”     Onvoy, Inc. v. ALLETE, Inc., 736 N.W.2d 611, 617 (Minn. 2007).

Because Kevitt’s breach-of-contract counterclaims survive dismissal, Kevitt’s claim for

declaratory judgment survives as well.

      Therefore,     Goettle’s   motion    to       dismiss   Kevitt’s   declaratory-judgment

counterclaim, Count V, is denied.

                                          ORDER

      Based on the foregoing analysis and all the files, records and proceedings herein,

IT IS HEREBY ORDERED that Plaintiff Richard Goettle, Inc.’s motion to dismiss,

(Dkt. 31), is GRANTED IN PART AND DENIED IN PART as follows:

      1.        Goettle’s motion to dismiss Defendant Kevitt Excavating, LLC’s

Counterclaim Count IV is GRANTED; and




                                                7
      2.     Goettle’s motion to dismiss Defendant Kevitt Excavating, LLC’s

Counterclaim Counts I, II, III and V is DENIED.



Dated: July 12, 2021                              s/Wilhelmina M. Wright
                                                  Wilhelmina M. Wright
                                                  United States District Judge




                                          8
